Citation Nr: 1505612	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness. 

2. Entitlement to service connection for a psychiatric disability.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1995 to February 2001 and from December 2003 to March 2005, with additional service with the Army Reserve National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).  In January 2014, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

The Veteran has been provided various VA examinations in relation to the claim of entitlement to service connection for a bilateral knee disability.  However, upon review of the examination reports of record, the Board finds that the examinations, and accompanying opinions, are inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A July 2010 VA examination assigned the Veteran a diagnosis of bilateral knee pain due to undiagnosed illness.  However, the examiner provided no rationale for the opinion.  A May 2014 VA examination contains findings which the Board finds are unclear and require additional rationale.  Specifically, the examination report first notes that the Veteran's bilateral knee disability was not related to undiagnosed illness, as he sought treatment for knee pain during active service when he was assessed with bilateral retropatellar pain syndrome and that treatment was sought prior to service in Southwest Asia.  The examiner went on to state that direct service connection could not be considered as the medical evidence of record diagnosed a bilateral knee problem that could only be attributed to "undiagnosed illness" and not active service.  Further, the May 2014 VA examination of the knees related the Veteran's bilateral knee pain to a vitamin D deficiency and found it was not caused by exposure to toxins in Southwest Asia.  

Based on the inconsistencies in the medical evidence of record and the Veteran's reports of knee pain during active service, the Board finds that another VA examination is required to determine the nature and etiology of the current bilateral knee disability.  

With regard to the claim of entitlement to service connection for a psychiatric disability, the Board finds that additional information is required.  Specifically, the Veteran has reported that a psychiatric disability had its onset during a period of training when he was serving with the National Guard.  However, he has not provided specific dates for when the incident causing his symptoms actually occurred.  At a July 2009 VA examination, the Veteran noted the incident occurred over a year prior.  Further, the Board finds that it is necessary to obtain information regarding the dates of the Veteran's periods of both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) throughout the entirety of his period of National Guard service.  Therefore, the Board finds that remand is necessary to attempt to obtain additional information regarding the event the Veteran has described.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide additional information regarding the alleged incident that caused his psychiatric symptoms, to specifically include dates, locations, and unit of assignment when the alleged incident occurred.  If the Veteran supplies information with sufficient specificity, contact the appropriate agency to attempt to corroborate the claimed event, if necessary.

2.  Obtain a complete list of the Veteran's ACDUTRA and INACDUTRA dates for his National Guard service.   

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral knee disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions must be provided.  The examiner is asked to provide the following opinions:

(a) Are there objective indications of chronic disability of the knees, to include signs in the medical sense of objective evidence perceptible to a physician, and other non-medical indicators capable of independent verification?

(b) Can that disability of the knees be attributed to any known medical causation?

(c) Based upon the examination results and review of the record, the examiner should identify all right or left knee disabilities currently present, or present during the pendency of the claim.  

(d) With respect to any current diagnosed knee disability, is it at least as likely as not (50 percent or greater probability) that any right or left knee disability is etiologically related to the Veteran's active service, to specifically include complaints of knee pain during service and assessment of bilateral retropatellar pain syndrome during service?

4.  Then, based on any new evidence received pertaining to the Veteran's claim of entitlement to service connection for a psychiatric disability, obtain an addendum opinion from the May 2014 VA examiner on whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to active service, or to any corroborated event during active or inactive service.  If the May 2014 examiner is not available, or feels that additional examination is warranted, schedule the Veteran for a VA examination with an examiner with sufficient expertise to provide the requested medical opinion and supporting rationale.  The supporting rationale for all opinions expressed must be provided.

5.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

